Agreement both contain an arbitration clause providing that, “[i]n the event of any dispute arising out

of or in connection with the [respective Contract], the Parties agree to submit the matter to arbitration

to be administered by the AAA under its Commercial Arbitration Rules.” Sales Contract § 20.1, ECF

No. 5-1 (filed under seal); Services Agreement § 20.1, ECF No. 5-2 (filed under seal). The

Guarantee Agreement’s arbitration clause incorporates the Services Agreement’s arbitration clause.

See Guarantee Agreement § 7, ECF No. 5-3 (filed under seal) (“Any and all disputes arising under or

relating to this Guarantee shall be subject to the Dispute Resolution Clause (the arbitration clause) as

contained [in] the Services Agreement, which is incorporated herein by reference.”). GEOG and IEC

are the signatories to the Contracts. See Guarantee Agreement; Services Agreement; Sales Contract.2

         A dispute arose between IEC and GEOG concerning the performance of the Contracts. Pet. ¶

39. On July 31, 2018, Petitioners commenced arbitration proceedings (the “Arbitration”) under the

American Arbitration Association (“AAA”) Rules by filing a demand for arbitration (the “Notice of

Demand”) of all disputes arising under the Contracts. Id. ¶ 46; Notice of Demand, ECF No. 5-4. The

Notice of Demand was filed against GEOG, the signatory to the Contracts, and the BHGE entities,

non-signatories. Pet. ¶ 48; Notice of Demand. Petitioners named the BHGE entities because they

allege that during the performance of the Contracts, General Electric Company, the parent holding

company of GEOG, merged with Baker Hughes, Inc. and related entities. Pet. ¶ 49. As a result, the

“GE oil and gas business” was transferred into Respondent BHGE LLC, which is “owned, in part,

and controlled fully” by Respondent BHGE. Id. ¶¶ 50–51. Accordingly, Petitioners identified the




2
  The Services Agreement was between GE International Operations (Nigeria) Ltd., a GEOG affiliate, and IEC.
Guarantee Agreement; see also Pet. ¶ 33 (identifying GE International Operations (Nigeria) Ltd. as an affiliate of GEOG);
ECF No. 5-4. Petitioner Greenville Oil & Gas Co. Ltd. was not a party to the Contracts, but is “a wholly owned
subsidiary within the IEC structure of companies [and] is under the control of IEC.” Pet. ¶ 6. Greenville “has joined
[IEC] as a Petitioner to ensure that the Court’s decision on the issue of whether [the BHGE entities] are required to
proceed to arbitration on the substantive claims under the subject contracts equally applies . . . [to] Greenville’s claims.”
Pet. ¶ 47. For the reasons stated below, the Court is dismissing the petition and, therefore, does not reach that issue.
                                                             2
BHGE entities in the Arbitration because these were the entities “into which the former GE oil and

gas business had been shifted.” Id. ¶ 54.

       On August 31, 2018, the BHGE entities appeared in the Arbitration by filing an “Answering

Statement.” Answering Statement, ECF No. 28-5. In the Answering Statement, the BHGE entities

raised objections concerning the arbitrability of the claims, stating that they are not signatories to the

Contracts. Id. ¶ 2; Pet. ¶ 55. They requested that the arbitral tribunal (the “Tribunal”) issue an award

declaring that it does not have jurisdiction to rule on any claims. Answering Statement ¶ 2.A. The

Tribunal has not yet ruled on that issue, but in a letter dated August 20, 2018, the International Centre

for Dispute Resolution, a division of the AAA, acknowledged receipt of the Notice of Demand and

indicated that “[t]he non-signatory item has sufficiently been briefed to determine that any questions

in this regard must be determined by the Tribunal once appointed.” ECF No. 28-6 at 2. On October

9, 2018, Petitioners filed a petition in this Court to compel arbitration against the BHGE entities. See

ECF No. 1.

       On November 28, 2018, the Tribunal created a draft procedural order to govern the

Arbitration (the “Draft Procedural Order”). Draft Procedural Order, ECF No. 33-6. Paragraph 24

states that the Tribunal “shall decide all issues arising from the submissions, statements and pleadings

of the Parties relevant to the adjudication of the Parties’ respective claims, defenses and

counterclaims, as the case may be, including any jurisdictional objections raised by any Party, as

well as from evidence produced throughout the proceedings.” Id. ¶ 24 (emphasis added). Paragraph

34 provides that the Tribunal “may decide any procedural issue . . . in a procedural order, and any

other issue concerning the jurisdiction and merits of the case in a partial, interim or final award, as it

may deem appropriate.” Id. ¶ 34.

        A preliminary hearing was scheduled for December 4, 2018. ECF No. 33-7. Following the

hearing, the Tribunal directed the parties to submit individual proposals regarding requested

                                                     3
modifications to the Draft Procedural Order if they could not reach an agreement. ECF No. 35-1 at 2.

On December 12, 2018, Petitioners requested that paragraphs 24 and 34 of the Draft Procedural Order

be amended to include a reference to the proceedings before this Court. ECF No. 35-2 at 2–3.

Specifically, Petitioners requested language be included stating that the Tribunal was aware of the

pending litigation and “takes no position whatsoever either for or against either of the parties’

positions in respect to [the] pending litigation” and that the Tribunal would “adhere to any ruling

issued by the Court with respect to the issues raised in that proceeding.” Id. at 2. The BHGE entities

argued that the Draft Procedural Order should not refer to the litigation for fear that IEC would use it

to “create an appearance that the Tribunal does not have authority to consider the jurisdictional issues

that IEC has asked the court to decide.” ECF No. 35-3 at 2. By letter dated December 14, 2018, after

reviewing the arguments, the Tribunal informed the parties that it “considers that it is not appropriate

to include a reference to the court proceedings in Procedural Order No. 1.” ECF No. 35-4 at 2.

        The Arbitration is ongoing, and hearings are scheduled to take place between December 9–20,

2019. ECF No. 39.

                                              DISCUSSION

  I.        Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2d Cir. 2009)). The court must

accept the allegations in the complaint as true and draw all reasonable inferences in favor of the non-

movant. See ATSI Commc’ns, 493 F.3d at 98. A plaintiff is not required to provide “detailed factual

allegations,” but must assert “more than labels and conclusions.” Twombly, 550 U.S. at 555.

Ultimately, the “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Id. Pleadings cannot survive by making “naked assertion[s] devoid of further factual

                                                      4
enhancement,” and a court is not “bound to accept as true a legal conclusion couched as a factual

allegation.” Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

       “[A] court is generally confined to the facts alleged in the . . . petition for the purposes of

considering a motion to dismiss pursuant to 12(b)(6).” G.distributors, LLC v. Scanlon, No. 18 Civ.

2101, 2018 WL 6329444, at *3 (S.D.N.Y. Dec. 3. 2018). “A court may, however, consider

documents attached to the [petition], statements or documents incorporated into the [petition] by

reference, matters of which judicial notice may be taken, public records, and documents that the

[petitioner] either possessed or knew about, and relied upon, in bringing the suit.” Id. (citing

Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013); D/S Norden A/S v. CHS de Paraguay SRL,

No. 16 Civ. 2274, 2017 WL 473913, at *2 (S.D.N.Y. Feb. 3, 2017) (citing DiFolco v. MSNBC Cable

LLC, 622 F.3d 104, 111 (2d Cir. 2010))). Accordingly, the Court will consider the documents

attached to the petition. Each party has also attached communications with the Tribunal and other

documents filed in the Arbitration. See ECF Nos. 28, 33, 35. Because Petitioners are seeking to

compel arbitration in part because they allege that the BHGE entities are refusing to arbitrate, the

Court will consider the documents that relate to the Arbitration because they are incorporated by

reference into the petition.

 II.       Analysis

           A. Relevant Law

                   1. Applicability of Section 4 of the Federal Arbitration Act

       This case comes to the Court in an unusual posture—Petitioners move to compel an

arbitration that is already under way. A threshold issue for the Court is whether Petitioners must

demonstrate that they have been “aggrieved” by the BHGE entities’ “failure, neglect, or refusal” to

arbitrate within the meaning of Section 4 of the Federal Arbitration Act (the “FAA”), 9 U.S.C. § 4,

before they can ask this Court to compel arbitration.

                                                    5
       There are two relevant chapters of the FAA: Chapter One, 9 U.S.C. §§ 1–16 (the “General

Provisions”), and Chapter Two, 9 U.S.C. §§ 201–208, (the “Convention Act”) which implements the

provisions of the Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the

“New York Convention”). Generally, the Convention Act and the New York Convention through

incorporation govern this suit because the Contracts from which it arises involve foreign and

domestic business entities. 9 U.S.C. § 202; Pet. ¶¶ 5–10 (describing the parties). However, the

General Provisions also apply unless they conflict with the Convention Act or the New York

Convention. 9 U.S.C. § 208.

       The issue here is whether Section 4 of the General Provisions conflicts with Section 206 of

the Convention Act. Section 206 provides that “[a] court having jurisdiction under this chapter may

direct that arbitration be held in accordance with the agreement at any place therein provided for,

whether that place is within or without the United States.” Id. § 206. Section 4 of the General

Provisions states,

       A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under
       a written agreement for arbitration may petition any United States district court . . . for
       an order directing that such arbitration proceed in the manner provided for in such
       agreement.

Id. § 4 (emphasis added).

       The question for the Court is whether the “aggrieved” requirement of Section 4 of the General

Provisions conflicts with Section 206. Petitioners argue that it does conflict because it requires that a

party be aggrieved before a court can compel arbitration, whereas “the only threshold question [under

Section 206] is whether a valid agreement to arbitrate exists in the context of an international

commercial agreement.” ECF No. 41 at 2. Petitioners contend, therefore, that they need not

demonstrate that they have been aggrieved.




                                                    6
        The Court finds that the two provisions do not conflict and, therefore, Petitioners must

demonstrate that they have been aggrieved. The limited case law analyzing this issue in this Circuit

supports this conclusion. In Evans & Sutherland Computer Corp. v. Thomson Training & Simulation

Ltd., the district court determined that Section 4 of the General Provisions applies to petitions brought

under the Convention Act such that a party must demonstrate that it has been “aggrieved by another

party’s failure, refusal, or neglect to arbitrate.” No. 94 Civ. 6795, 1994 WL 593808, at *3 (S.D.N.Y.

Oct. 28, 1994). Similarly, the district court in Hartford Accident & Indem. Co. v. Equitas

Reinsurance Ltd., 200 F. Supp. 2d 102, 107–08 (D. Conn. 2002), concluded that there was no

conflict. Because the Convention Act implements the New York Convention, to analyze whether

Section 4 conflicted with Section 206, the court determined that it must consider both the Convention

Act and the New York Convention. Id. at 108 (“Thus, the court must determine whether the

requirements of Section 4 conflict with the Convention Act or the New York Convention itself.”).

There was no conflict because Article II, § 3 of the New York Convention, which the Convention Act

incorporates, “requires that a court, ‘when seized of an action’ where the parties have agreed to

arbitrate, shall ‘refer the parties to arbitration.’” Id. (internal citation omitted). Therefore,

“[r]equiring a petitioner to allege that the adverse party has actually failed, neglected, or refused to

arbitrate assures the court that there is, in fact, a dispute concerning whether the parties should

arbitrate. If the adverse party has not refused to arbitrate, or will agree to arbitrate, there is no reason

for court involvement in the first place.” Id. In other words, the court is not “seized of an action”

unless the adverse party had failed, neglected or refused to arbitrate. Moreover, the court reasoned

that “the purposes behind the requirements of Section 4 are compatible with the [Convention Act’s]

goal of promoting speedy and efficient resolutions of arbitration disputes.” Id.

        The Second Circuit has not squarely addressed this issue, but in dicta it signaled its approval

of Hartford Accident when it used its rationale to determine that a different section of the General

                                                      7
Provisions did conflict with the Convention Act. See Phoenix Aktiengesellschaft v. Ecoplas, Inc., 391

F.3d 433, 435–37 (2d Cir. 2004). In particular, the Second Circuit noted that, in coming to the

conclusion that Section 4 did not conflict with Section 206, “the [district] court observed that § 4

imposed no limits on jurisdiction beyond those already imposed by basic Article III principles of

standing.” Id. at 437. Thus, “[b]ecause § 4 imposed no additional limits on a suit brought pursuant to

§ 206, no conflict existed between the two provisions.” Id.

       The single case Petitioners cite in support of their position was decided years before Hartford

Accident and Phoenix, and only analyzed the text of Section 206 and Section 4. See Daye

Nonferrouse Metals Co. v. Trafigura Beheer B.V., No. 96 Civ. 9740, 1997 WL 375680, at *9

(S.D.N.Y. July 7, 1997) vacated in part on other grounds, 152 F.3d 197 (2d Cir. 1998) (“Quite

simply, contrary to § 4, there exists no requirement that a party obtain a specific status before a court

can compel arbitration. Therefore, in strict accordance with the language of § 206, [plaintiff] need

not have been ‘aggrieved.’”). It did not consider the text of Article II, § 3 of the New York

Convention, which the Convention Act incorporates, or the Article III issue. Accordingly, the Court

finds no reason to depart from the weight of authority in this Circuit and holds that Section 4 does not

conflict with Section 206.

                   2. Aggrieved

       Having found that Section 4 applies to this action, the Court must now determine whether

Petitioners have been “aggrieved.” Under Second Circuit law, Petitioners cannot demonstrate that

they have been “aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a

written agreement for arbitration,” 9 U.S.C. § 4, because BHGE is already participating in the

arbitration proceedings, see Answering Statement. BHGE’s objection to the arbitrability of the

claims before the arbitrator is not a refusal to arbitrate within Section 4. See LAIF X SPRL v. Axtel,

S.A. de C.V., 390 F.3d 194, 199 (2d Cir. 2004) (“[Respondent’s] challenge to the arbitrability of

                                                    8
[petitioner’s] claims before the AAA does not constitute a refusal to arbitrate.”); Jacobs v. USA Track

& Field, 374 F.3d 85, 89 (2d Cir. 2004) (“The fact that respondents raised before the AAA an

objection to petitioner’s Demand for Arbitration—and the fact that the AAA agreed with that

objection—does not constitute a ‘refusal to arbitrate’ on the part of respondents.”); Downing v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 725 F.2d 192, 195 (2d Cir. 1984) (“ Unless [respondent]

commences litigation or is ordered to arbitrate this dispute . . . and fails to do so, it is not in default of

any arbitration agreement it may have with [petitioner]. Absent such default, arbitration cannot be

compelled under Section 4.”). Accordingly, because Petitioners have failed to demonstrate that they

have been aggrieved within the meaning of Section 4, the BHGE entities’ motion to dismiss the

petition is GRANTED.

            B. Clear Evidence of Intention to Arbitrate

        Moreover, even if Section 4 of the General Provisions did not apply, the Court would still

dismiss the petition because there is clear evidence that IEC and the BHGE entities intended to

arbitrate. Although there is a general presumption that questions of arbitrability should be decided by

the courts, see PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1198 (2d Cir. 1996), the issue may be

submitted to an arbitrator when “there is clear and unmistakable evidence from the arbitration

agreement, as construed by the relevant state law, that the parties intended that the question of

arbitrability shall be decided by the arbitrator,” Contec Corp. v. Remote Sol.Co., Ltd., 398 F.3d 205,

208 (2d Cir. 2005) (internal quotation marks, emphasis, and citation omitted). An arbitration clause

that incorporates the AAA’s rules “that empower an arbitrator to decide issues of arbitrability . . .

serves as clear and unmistakable evidence of the parties’ intent to delegate such issues to an

arbitrator.” Id. at 208.

        There is no question that the Contracts incorporate by reference the AAA rules that delegate

the issue of arbitrability to the arbitrator. See, e.g., Services Agreement § 20.1 (“In the event of any

                                                      9
dispute arising out of or in connection with (this contract), the Parties agree to submit the matter to

arbitration to be administered by the AAA under its commercial Arbitration Rules.”); see also AAA

Rule R-7(a) (“The arbitrator shall have the power to rule on his or her own jurisdiction, including any

objections with respect to the existence, scope, or validity of the arbitration agreement.”).

         The dispute here is whether the arbitration clause applies to the BHGE entities, who are not

signatories to the Contracts. In Contec, the Second Circuit held that to decide whether “arbitration of

arbitrability [between a non-signatory and a signatory] is appropriate, a court must first determine

whether the parties have a sufficient relationship to each other and to the rights created under the

agreement.” 398 F.3d at 209. The court found that arbitration of the arbitrability question was

appropriate in Contec where a non-signatory sought to compel arbitration of a dispute arising under

an agreement signed by its prior corporate form because three factors were present. Id. at 207, 209.

First, there was an “undisputed relationship” between the parties, second, the party seeking to avoid

arbitration with the non-signatory had signed the arbitration agreement, and third, the dispute arose

because the parties continued to conduct themselves as subject to the agreement with the arbitration

clause. Id. at 209. The sufficiency of this relationship permitted the non-signatory “to compel

arbitration even if, in the end, an arbitrator were to determine that the dispute is not arbitrable because

[the non-signatory] cannot claim rights under the [] [a]greement.” Id.

         The parties’ dispute here centers on the first factor—the relationship between the parties.3

There is an undisputed relationship between GEOG, a signatory to the Contracts, and the BHGE



3
  The first factor is clearly established because IEC was a signatory to the Contracts. See Sales Contract; Services
Agreement; Guarantee Agreement. The third factor has not been established, but this is not dispositive because Contec
did not state that all three factors had to be met. Moreover, this case is in a different posture than Contec. Namely, in
Contec the non-signatory filed a petition to compel arbitration that the signatory opposed, whereas here IEC, the
signatory, filed a Demand for Arbitration against the non-signatory, the BHGE entities, and the BHGE entities appeared
in the Arbitration. Although the BHGE entities dispute whether the Tribunal has jurisdiction to resolve the merits of the
claims, they appear to have consented to the Tribunal’s jurisdiction to determine whether it has jurisdiction. In other
words, the dispute before the Court—whether the Tribunal has jurisdiction to determine its jurisdiction—arose because
IEC, the party seeking to avoid arbitration of this issue, “conduct[ed] [itself] as [though IEC and the BHGE entities were]
                                                            10
entities. GEOG’s sole member is BHGE LLC, and BHGE holds a 37.5% economic interest in BHGE

LLC. ECF No. 28 ¶¶ 2–3. In other words, “BHGE has a parent/subsidiary relationship with

[GEOG].” Resp. Reply at 11, ECF No. 36; see also ECF No. 28 ¶¶ 14–15. Petitioners argue this is

insufficient because the BHGE entities contest the Tribunal’s jurisdiction to resolve the underlying

merits of the suit in their Answering Statement on the grounds that they are not successors-in-interest

to GEOG. Pet. Opp. at 12, ECF No. 34.

         Contec makes clear, however, that the dispute itself does not have to be arbitrable for there to

be a “sufficient relationship” such that the question of arbitrability is for the arbitrator to decide. See

Contec, 398 F.3d at 209 (sufficiency of relationship allowed non-signatory to “compel arbitration

even if, in the end, an arbitrator were to determine that the dispute itself is not arbitrable because [the

non-signatory] cannot claim rights under the [] [a]greement”). In other words, even if the BHGE

entities are not successors-in-interest, it is still possible that there is a sufficient relationship between

the parties such that the arbitrator, rather than the Court, should make the threshold determination

about arbitrability.

         Republic of Iraq v. BNP Paribas USA, 472 F. App’x 11 (2d Cir. 2012), which Petitioners cite

in support of their argument, is inapposite. Iraq, a non-signatory to the contract at issue, sought to

compel arbitration based on a contract between the United Nations and BNP Paribas. Id. at 12.

Unlike here, Iraq had no relation to the contract signatories besides as a “purported third-party

beneficiary of the contract.” Id. at 13; see also Holzer v. Mondadori, No. 12 Civ. 5234, 2013 WL

1104269, at *8 (S.D.N.Y. Mar. 14, 2013) (“In BNP Paribas, however, the non-signatory seeking to

compel arbitration had no legal relationship to the signatory and thus Contec did not compel the




subject to the [] agreement [with the arbitration clause],” Contec, 398 F.3d at 209, by filing a Notice of Demand that
included the BHGE entities.
                                                            11
conclusion that plaintiffs in that case had ‘clearly and unmistakably’ agreed to arbitrate issues of

arbitrability with respect to claims against the non-signatory.” (emphasis added)).

         Morevoer, the cases construing Contec suggest that a corporate relationship is a “sufficient

relationship.” See Gerszberg v. Li & Fung (Trading) Ltd., 215 F. Supp. 3d 282, 288 (S.D.N.Y. 2016)

(distinguishing Contec because the non-signatory did not bear “any corporate relationship” to the

signatories of the agreement containing the arbitration provision); Holzer, 2013 WL 1104269, at *9

(sufficient relationship lacking because non-signatory was never “an officer, director, member,

manager, employee, shareholder or agent of” the signatory and “expressly disavows any connection,

legal or otherwise,” to the signatory (emphasis added)). Accordingly, because there is an undisputed

corporate relationship between the BHGE entities and GEOG, the Court finds that there is a sufficient

relationship under the principles enunciated in Contec for “arbitration of the issue of arbitrability.”4

Contec, 398 F.3d at 209. Whether the BHGE entities are successors-in-interest to GEOG “is an issue

that pertains directly to the . . . scope or validity of the [Contracts]” and, therefore, “it is within the

jurisdiction of the [Tribunal] pursuant to AAA Rule R-7(a) as incorporated into the [Contracts].” Id.

at 210 (internal quotation marks and citation omitted). In other words, because IEC “agreed to be

bound by provisions that clearly and unmistakably allow the arbitrator to determine her own

jurisdiction over an agreement to arbitrate whose continued existence and validity is being

questioned, it is the province of the arbitrator to decide whether a valid arbitration agreement exists.”

Id. at 211 (internal quotation marks and citation omitted).




4
 Moreover, despite their contentions now, Petitioners initial decision to file a demand for arbitration that included the
BHGE entities further evidences their intent to delegate the issue of arbitrability to the arbitrator.

                                                             12
                                         CONCLUSION

       For the reasons stated above, the BHGE entities’ motion to dismiss the petition is GRANTED

and the petition is DISMISSED. The Clerk of Court is directed to terminate the motion at ECF No.

31 and close the case.

       SO ORDERED.

Dated: August 13, 2019
       New York, New York




                                                13
